           Case 3:20-cv-01302-VC Document 33 Filed 07/28/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION


 CEDAR LANE TECHNOLOGIES, INC.,                      Case No. 3:20-cv-01302-VC

                Plaintiff,                           [PROPOSED] ORDER GRANTING
                                                     STIPULATED MOTION TO MODIFY
 v.                                                  BRIEFING AND HEARING SCHEDULE
                                                     FOR DEFENDANT’S MOTION TO
 BLACKMAGIC DESIGN, INC.,                            DISMISS SECOND AMENDED
                                                     COMPLAINT
                Defendant.



       For good cause appearing, the Court grants the parties’ stipulated motion to modify the

briefing and hearing schedule related to Defendant’s Motion to Dismiss or in the Alternative to

Strike Plaintiff’s Indirect Infringement Claims in the Second Amended Complaint. The briefing

and hearing schedule shall be modified as follows:

          Plaintiff’s Opposition Brief due September 2, 2020;

          Defendant’s Reply Brief due September 16, 2020;

          A Continuance of the hearing date from September 10, 2020 to October 1, 2020.

It is so ORDERED.




        July 28
Dated: _____________, 2020.                          __________________________________
                                                     HON. VINCE CHHABRIA
                                                     United States District Judge




                                                1
